Case 1:19-cr-00830-AT Document 4 Filed 11/20/19 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 11/19/2019
-against-
TOVA NOEL and MICHAEL THOMAS, 19 Cr. 830 (AT)

Defendants. ORDER
ANALISA TORRES, District Judge:

 

 

It is hereby ORDERED that an initial conference is scheduled for November 25, 2019, at
12:00 p.m. in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York,
New York.

SO ORDERED.

Dated: November 19, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
